Exhibit 10.26

 

LOGO [g650354exd_pg01.jpg]

Dear Danielle:

This letter serves to confirm the terms of our offer of employment:

 

Position:    Vice President & General Counsel Status:    Full-time, Regular,
Exempt Reporting to:    Chief Executive Officer Compensation:    Base salary of
$10,416.67 semi-monthly, which is the equivalent of $250,000 annually, paid in
accordance with the Company’s normal payroll procedures. You should note that
Carbonite may modify salaries and benefits from time to time as it deems
necessary.    All forms of compensation which are referred to in this offer
letter are subject to reduction to reflect applicable withholding, payroll and
other required taxes and deductions. Bonus:    You will be eligible for an
incentive bonus of 20% of your base salary. The timing and amount of any bonus
is subject to the discretion and approval of the Compensation Committee of the
Board of Directors. Stock Options:    Options on 50,000 shares of Carbonite’s
common stock vesting over four years. The option exercise price will be equal to
the fair market value of Carbonite’s common stock as of the date of grant, as
determined by our Board of Directors. All option grants described in this
Section are subject to approval by Carbonite’s Board of Directors and the
specific terms of the options will be governed by Carbonite’s stock incentive
plan and separate option agreement to be entered into by you and Carbonite.



--------------------------------------------------------------------------------

Acceleration of Options:    If during the first twelve months after a Change of
Control (as defined in the 2011 Equity Award Plan) you are terminated without
cause or if you voluntarily resign from the company due to “Constructive
Termination” (as defined in your existing option agreements), then all your
then- unvested options shall vest immediately prior to the termination date.
Severance:    If you are terminated without Cause (as defined below) or are
Constructively Terminated (as defined in your existing option agreements), you
will be entitled to receive a payment amount equal to (and payable pro rata over
such 3 month period following termination) (i) three times your then current
monthly base salary and (ii) three times the monthly amount that the Company
paid for your participation in the Company’s health insurance plan during the
month immediately preceding your termination date, subject to any and all
additional conditions and qualifications contained in this offer letter.    In
addition to the provision of three months’ severance benefits, your severance
benefits shall be increased so that if you are terminated without Cause or are
Constructively Terminated, in each case within one year after the consummation
of a Change of Control of the Company (as defined in the 2011 Equity Award
Plan), you will be entitled to receive an additional payment amount equal to
(and payable pro rata over the 6 month period following termination) (i) three
times your then current monthly base salary and (ii) three times the monthly
amount that the Company paid for your participation in the Company’s health
insurance plan during the month immediately preceding your termination date,
subject to any and all additional conditions and qualifications contained in
this offer letter.    “Cause” shall mean (1) willful misconduct in connection
with your employment or willful failure to perform your responsibilities in the
best interests of the Company, as determined by the Company; (2) conviction of,
or plea of nolo contendre or guilty to, a felony under the laws of the United
States or any State; (3) any act of fraud, theft, embezzlement or other material
dishonesty by you which harmed the Company; (4) intentional violation of a
federal or state law or regulation applicable to the Company’s business which
violation was or is reasonably likely to be injurious to the Company, or (5)
repeated failure to perform your duties and obligations of your position with
the Company which failure is not cured within 30 days after notice of such
failure from the Company to you.



--------------------------------------------------------------------------------

   The foregoing amounts shall be made in accordance with the Company’s normal
payroll practices; provided, however, that the Company shall not make any
severance payments unless and until (x) you execute and deliver to the Company a
general release in substantially the form of Exhibit A attached hereto (the
“Release”), (y) such Release is executed and delivered to the Company within
twenty-one (21) days after your termination date and (z) all time periods for
revoking the Release have lapsed. If you are terminated during the month of
December of any calendar year and are owed severance hereunder, no severance
payments shall be made prior to January 1st of the next calendar year and any
amount that would have otherwise been payable to you in December of the
preceding calendar year will be paid to you on the first date in January on
which you would otherwise be entitled to any payment.    Following your
termination date, all benefits offered by the Company, including health
insurance benefits, shall cease. From and after such date, you may elect to
continue your participation in the Company’s health insurance benefits at your
expense pursuant to COBRA by notifying the Company in the time specified in the
COBRA notice you will be provided and paying the monthly premium yourself.
Notwithstanding the above, if you are a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
then any amounts payable to you during the first six months and one day
following the date of your termination that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code (as determined by
the Company in its sole discretion) shall not be paid to you until the date that
is six months and one day following such termination to the extent necessary to
avoid adverse tax consequences under Section 409A of the Code.

To indicate your acceptance of this offer, please sign and date the attached
Acceptance and Acknowledgement and return it to me. This letter, along with the
Carbonite Confidentiality, Invention Assignment and Non-Competition Agreement,
set forth the terms of your employment with Carbonite and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Chief Executive
Officer or Chief Financial Officer of Carbonite and by you.

Sincerely,

 

/s/ David Friend

CARBONITE, INC. David Friend, CEO Enclosures



--------------------------------------------------------------------------------

ACCEPTANCE AND ACKNOWLEDGMENT

I accept the offer of employment from Carbonite as set forth in the offer letter
dated June 20th, 2012. I understand and acknowledge that my employment with
Carbonite is for no particular term or duration and at all times is at-will,
meaning that I, or Carbonite, may terminate the employment relationship at any
time, with or without cause and with or without prior notice.

I understand and agree that the terms and conditions set forth in the offer
letter represent the entire agreement between Carbonite and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in the offer letter, along with the Carbonite
Confidentiality, Invention Assignment and Non-Competition Agreement are the
terms and conditions of my employment. No one other than Carbonite’s Chief
Executive Officer or Chief Financial Officer is authorized to sign any
employment or other agreement which modifies the terms of the offer letter and
Carbonite’s Confidentiality, Invention Assignment and Non-Competition Agreement,
and any such modification must be in writing and signed by either such
executive. In addition, I understand that any promotion, increase in
compensation and/or offer regarding other positions must be in writing and
signed by my manager and the appropriate individual in the Human Resources
Department. I understand that Carbonite may, in its sole discretion, modify
salary and benefits as well as other plans and programs from time to time as it
deems necessary.

 

Signature:   /s/ Danielle Sheer Printed Name:   Danielle Sheer



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE